EXHIBIT 1 - JOINT FILING AGREEMENT The undersigned hereby agree that the Amendment No. 1 to Schedule 13G with respect to the shares of common stock of Armour Residential REIT, Inc., dated as of January 25, 2011, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:January 25, 2011 Marblegate Special Opportunities Master Fund, L.P. By: Marblegate Special Opportunities GP, LLC, its general partner By: /s/ Andrew Milgram Name: Andrew Milgram Title: Managing Partner Marblegate Special Opportunities GP, LLC By: /s/ Andrew Milgram Name: Andrew Milgram Title: Managing Partner Marblegate Asset Management, LLC By: /s/ Andrew Milgram Name: Andrew Milgram Title: Managing Partner /s/ Andrew Milgram Andrew Milgram /s/ Paul Arrouet Paul Arrouet
